Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 17/568526
    
        
            
                                
            
        
    

Parent Data17568526, filed 01/04/2022 is a continuation of 17510349, filed 10/25/2021 ,now U.S. Patent #1144295017510349 is a continuation of 17127872, filed 12/18/2020 ,now U.S. Patent #1115750517127872 Claims Priority from Provisional Application 62951748, filed 12/20/201917127872 is a continuation in part of 16889409, filed 06/01/2020 ,now U.S. Patent #1097034916889409 Claims Priority from Provisional Application 62854682, filed 05/30/201916889409 is a continuation in part of 16164465, filed 10/18/2018 ,now U.S. Patent #1076206016164465 Claims Priority from Provisional Application 62573914, filed 10/18/2017


1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/04/2022, 01/31/2022, 03/08/2022 and 07/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,442,950. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim inventions direct to the similar concept linking, by a processor, a pair of node within a set of nodes of a nodal data structure based on a first node within a pair of nodes having an identifier that satisfies a relevance threshold with respect to a second node within the pairs of nodes, wherein each node within the set of nodes corresponds to a subset of a set of data accessible to at least one computing device of a plurality of computing devices, each subset of the set of data representing at least one file, a uniform resource locator, or an action performed using at least one computing device of the plurality of computing device; and in response to receiving a query term from a computing device of the plurality of computing devices: determining, by the processor, at least one node within the set of nodes of the nodal data structure that corresponds to the query term; and presenting, by the processor to be displayed on the computing device, a context data associated with the at least one node and at the least one other node linked to the at least one node.  The 950 further includes additional claim limitations a notification including context data associated with at least one node and the presented context data including at least one file within the plurality of files, a task, or a message corresponding to the at least one action performed by a user operating at least one computing device within the plurality of computing device.  One ordinary skill int eh art would be able to remove or modify the claimed invention of 950 to arrive the same invention as claimed.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub. No. US 2012/0047149 A1) in view of Gilbert (Patent No. 6,370,537 B1).
As to claim 1, Zhou discloses a method comprising: linking, by a processor, a pair of nodes within a set of nodes of a nodal data structure based on a first node within the pair of nodes having an identifier that satisfies a relevance threshold with respect to a second node within the pair of nodes, wherein each node within the set of nodes corresponds to a subset of a set of data accessible to at least one computing device within a plurality of computing devices, each subset of the set of data representing at least one file, a uniform resource locator, or an action performed using at least one computing device of the plurality of computing devices (hence, as will be apparent from the above example, in case it is determine the category distance between a pair of linked nodes 110 falls within the defined threshold...) (paragraph 0028); and in response to identifying that at least one computing device is presenting electronic content: determining, by the processor, at least one node within the set of nodes of the nodal data structure that corresponds to the electronic content (a node is kept in the graph if it is matched to a phrase in the document 300 or if it is directly linked to a node that is matched to a phrase in the electronic document 300) (paragraph 0032).
Gilbert discloses presenting, by the processor to be displayed on the at least one computing device, context data associated with the at least one node and at least one other node linked to the at least one node (generating a displayed to be displayed on a display unit of a computer system, said display simultaneously present content of said data item in a content window, context of said data item in a context window interactively linked to said content window, and a view of at least one portion of said data structure in a structure window interactively linked to said content window and said on context window) (claim 83). This suggested presenting, by the processor to be displayed on the at least one computing device, context data associated with the at least one node and at least one other node linked to the at least one node as disclosed by Gilbert in order to provide information to user.
As to claim 2, Zhou discloses the method of claim 1, wherein the context data comprises identification data associated with at least one of a file or a message associated with the at least one node or the at least one other node linked to the at least one node (pair linked nodes) (paragraph 0028).

As to claim 3, Zhou discloses the method of claim 1, wherein the context data associated with one of a uniform resource locator (hyperlink) (paragraph 0003), a note, a task, an event, an email address, or a physical address associated with the at least one node or the at least one other node linked to the at least one node (file system) (paragraph 0002).

As to claim 4, Zhou discloses the method of claim 1, wherein the context data comprises identification data associated with a person, a team, or an organization associated with the at least one node or the at least one other node linked to the at least one node (…between a pair of linked nodes 110 falls within the defined threshold...) (paragraph 0028)

As to claim 5, Zhou discloses the method of claim 4, wherein the context data is organized based on a category associated with the context data (hence, as will be apparent from the above example, in case it is determine the category distance between a pair of linked nodes 110 falls within the defined threshold...) (paragraph 0028).

As to claim 6, Zhou discloses the method of claim 4, wherein at least a first part of the context data represents data that is stored in a first data repository and a second part of the context data represents data that is stored within a second data repository (paragraph 0031).

As to claim 7, Zhou discloses the method of claim 1, wherein the context data comprises identification data associated with a person associated with the at least one node or the at least one other node linked to the at least one node (linked nodes) (paragraph 0028).

As to claim 8, Zhou discloses the method of claim 1, further comprising: retrieving, by the processor using an application programming interface, the context data from a data repository (computer include interface to perform the task) (paragraph 0045).

As to claim 9, Zhou discloses the method of claim 1, wherein the processor executes an artificial intelligence model to identify a likelihood of relevance for at least one pair of nodes (linked nodes = relevance or related) (paragraph 0028).

As to claim 10, Zhou discloses the method of claim 1, wherein the processor executes an artificial intelligent model to identify a likelihood of relevance for at least one pair of nodes (linked nodes = relevance or related) (paragraph 0028).

As to claim 11, Zhou discloses the method of claim 1, further comprising: displaying, by the processor, an input element configured to receive the query term (user interface) (paragraph 0353).

	As to claim 12, Zhou discloses the method of claim 1, further comprising: applying, by the processor, a natural language processing algorithm to the query term (natural language) (paragraph 0406).

Claim 13 is rejected under the same reason as to claim 1, Zhou discloses a server comprising a processor and a non-transitory computer-readable medium containing instructions that when executed by the processor causes the processor to perform operations (a computer program stored on a suitable computers readable data storage device such as a CD-ROM, DVD, Internet-accessible server...) (paragraph 0045).

Claim 15 is rejected under the same reason as to claim 2.

Claim 16 is rejected under the same reason as to claim 3.

Claim 17 is rejected under the same reason as to claim 4.

Claim 18 is rejected under the same reason as to claim 5.

Claim 19 is rejected under the same reason as to claim 6.

Claim 20 is rejected under the same reason as to claim 7.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154